UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-7051



LARRY L. STEWART,

                                                Plaintiff - Appellant,

          versus


HARVEY BRYANT, Commonwealth Attorney,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-04-606-1)


Submitted:   August 12, 2004                 Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry L. Stewart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry L. Stewart appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action as

not cognizable under Heck v. Humphrey, 512 U.S. 477 (1994).              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Stewart v. Bryant, No. CA-04-606-1 (E.D. Va. June 7,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -